NEWS RELEASE Investor Contact:Alex Lewis 877-784-7167 Media Contact:Debbie Atkins 864-597-8361 DENNY’S REPORTS FOURTH QUARTER AND FULL-YEAR 2007 SAME-STORE SALES - Same-Store Sales Positive for Full-Year 2007 - Debt Reduced By More Than $100 Million in 2007 - 130 Company Restaurants Sold to Franchisees in 2007 Spartanburg, S.C., January 10, 2008 – Denny’s Corporation (NASDAQ: DENN) today reported same-store sales for its company-owned and franchised restaurants during the quarter and year ended December 26, 2007 compared with the related periods in fiscal year 2006. 4th Quarter Full Year Sales: 2007 2006 2007 2006 Company Restaurants Same-Store Sales (1.2%) 1.6% 0.3% 2.5% Guest Check Average 6.3% 1.9% 4.6% 4.4% Guest Counts (7.1%) (0.3%) (4.1%) (1.8%) Franchised Restaurants Same-Store Sales 0.3% 2.3% 1.7% 3.6% During the fourth quarter, Denny’s opened two new company restaurants, closed two and sold 74 company restaurants to franchisee operators.Also during the fourth quarter, franchisees opened eleven new restaurants, closed four and purchased 74 company restaurants.The Denny’s system began 2007 with 34% company restaurants (521) and 66% franchised and licensed restaurants (1,024).Denny’s ended the year with 25% company restaurants (394) and 75% franchised and licensed restaurants (1,152). Nelson Marchioli, President and Chief Executive Officer, stated, “We are pleased to report that despite a difficult sales environment we expect to meet our full-year earnings guidance.Excluding the impact of severe winter weather in December, our same-store sales results for the fourth quarter were in line with our expectations.We continue to manage our business to produce the most profitable result given the current pressures on consumer spending. “While the operating environment has remained challenging, we are pleased to report considerable progress on several of our strategic initiatives.During the fourth quarter, we completed the sale of 74 company restaurants to franchisee operators bringing the year-to-date total to 130 restaurants sold under our Franchise Growth Initiative.With these asset sale proceeds and our operating cash flow we were able to reduce our outstanding debt by approximately $55 million during the fourth quarter, yielding a full-year debt reduction of more than $100 million for the second consecutive year.In addition, we reached an important goal of net positive unit growth in 2007 and look forward to building on that achievement in 2008.We are confident in our strategic direction and will continue to execute upon it in order to grow our brand and optimize our business model,”
